                      Case              -------------
                      Case 1:20-cv-00694-CM
                           1:20-cv-00694-CM Document
                                            Document 13
                                                     14 Filed
                                                        Filed 09/23/20
                                                              09/24/20 Page
                                                                       Page 11 of
                                                                               of 22

                                                                                       ;;, r - -··-- - · . --
                                                                                            US iJC .~ .... , y
                                                                                            OOClrt.fFNT
                                                                                             ELECTRONICALLY FILED
                                                                                             DOC #: _ _ __,_ __

JAMES E. JOHNSON
                                                                                             DATE f ll.,ED:_.~--L,~-"'-~-
Corporation Counsel
                                              THE CITY OF NEW YORK L!::==========:=:::J
                                             LAW D EPARTMENT                                                                MARTIN BOWE
                                                 I 00 CHURCH STREET                                              Assistant Corporation Counsel
                                                 NEW YORK, NY I 0007                                                     Phone: (21 2) 356-0894
                                                                 ,-- ~-                ,.                                 mbowe@law .nyc .gov


                                                                                                          }
                                                     I.   ~   1-   ,._   t   "   Clo




                                                                                        September 23, 2020


        VIAECF
        Hon. Colleen McMahon
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl St.
        New York, NY 10007-1312

                         Re :   MD. obo J.F. v. N. YC. Dep 't of Educ. 20-cv-0694 (CM)(DCF)

        Dear Judge McMahon:

                I am an Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, attorney for Defendant in the above-referenced action wherein Plaintiff seeks attorneys'
        fees, costs and expenses for legal work on an administrative hearing under the Individuals with
        Disabilities Education Act, 20 U.S.C. § 1400, et seq. ("IDEA"), as well as for this action.

                I write to respectfully request a 90-day stay of this action pending Plaintiffs counsel ' s
        provision to Defendant of relevant attorney billing records, and to respectfully request that
        Plaintiff be directed to provide billing records no later than September 29, 2020. On Friday,
        September 11 , 2020, Judge Failla and Judge Woods of this Court granted the City ' s letter
        motions to stay two cases due to long delays by the Roller firm in providing relevant attorney
        billing records . See D. v. DOE, 20-cv-2238 (KPF)(GWG) (ECF No. 14); T. v. DOE, 20-cv-3816
        (GHW)(RWL) (ECF No. 13) (granting request in part).

                 By way of background, the overwhelming majority of fee claims following IDEA
        administrative proceedings are resolved amicably between plaintiffs counsel and the DOE
        without the need for a federal action. Of the small portion of fee claims that do not resolve
        through settlement with DOE, once a federal action is filed they are routinely settled without
        further litigation following negotiations between plaintiffs counsel and the New York City Law
        Department (with final approval by the New York City Comptroller). A small fraction of the
        federal filings do not settle and go to motion practice.

                This case, and many others filed by the Roller firm , are outliers in that Plaintiffs counsel
         never sought to reach a resolution with the DOE or the Law Department before filing this suit.
          Case 1:20-cv-00694-CM
          Case 1:20-cv-00694-CM Document
                                Document 13
                                         14 Filed
                                            Filed 09/23/20
                                                  09/24/20 Page
                                                           Page 22 of
                                                                   of 22                          -
Indeed, since the onset of the COVID-19 pandemic, Ms. Roller has filed 25 new actions seeking
solely IDEA fees and costs, and, has an additional half dozen others filed in 2019 and early 2020,
yet has only provided billing records in just a few of those cases to date.

       The complaint was filed on January 24, 2020. On June 8, 2020, after seeking two
extensions of time so that the parties could engage in settlement negotiations, Defendant filed an
answer. Unfortunately, settlement negotiations have not begun because Plaintiff has not provided
relevant billing records, despite Defendant's repeated requests for them.

        Defendant believes that if attorney billing records are provided, the parties have a very
high likelihood of fully resolving this matter within 90 days.

        Therefore, Defendant respectfully requests that this action be stayed for 90 days, and that
Plaintiff's counsel be directed to provide attorney billing records no later than September 30,
2020.

       Thank you for considering these requests.

                                                     Respectfully submitted,

                                                            Isl
                                                     Martin Bowe
                                                     Assistant Corporation Counsel
cc:    Irina Roller, Esq. (via ECF)




                                                2
